Citation Nr: 0802291	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II (DM), claimed as secondary to herbicide exposure

2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), claimed as secondary to herbicide exposure


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which in pertinent part denied service 
connection claims for DM and CLL and denied entitlement to 
nonservice-connected pension benefits.  Jurisdiction of the 
case was later transferred to Portland, Oregon, where the 
pension claim was granted in a June 2006 decision.  
Accordingly the pension claim is no longer in appellate 
status.

A hearing was held in September 2007 before the undersigned, 
a Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam, or any 
overseas service.  

2.  DM and CLL were initially diagnosed decades after the 
veteran's discharge from service and there has been no 
competent or probative evidence presented etiologically 
linking either condition to service, or to any incident 
therein to include claimed exposure to herbicides/Agent 
Orange.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
the veteran's active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (a)(e) (2007).

2.  Chronic lymphocytic leukemia was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(a)(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2004.  
The RO notice letter dated in March 2004 informed the veteran 
that he could provide evidence to support his claims for 
service connection or information such as the sources and 
locations of such evidence, and requested that he provide any 
evidence in his possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claims 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates.  As the 
Board concludes below that the preponderance is against the 
veteran's claims and no disability ratings or effective dates 
will be assigned, the matter is moot and there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and VA/private treatment records specifically 
identified and/or submitted by the veteran are on file.  The 
veteran has not identified any additional outstanding 
evidence that would be pertinent to the claims on appeal.  

VA must provide a veteran with an examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  In 
this case, inasmuch as there is a clear absence of 
complaints, treatment, or diagnosis of the claimed 
disabilities until decades after the veteran's discharge from 
service and the medical evidence of record does not establish 
or even suggest any etiological relationship between the 
currently claimed disorders and service, no VA examination is 
required under 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  The veteran's September 2007 hearing 
testimony is of record and at the hearing the veteran and his 
representative offered additional evidence for the record 
which was accompanied by a waiver.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Factual Background

In October 1990, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for DM, claimed to have begun in 1973; and CLL, 
claimed to have begun in 1999.  At that time, the veteran 
indicated that he never served in Vietnam.  The DD 214 form 
verifies that the veteran had no foreign or overseas service 
and, therefore, no service in Vietnam.

The veteran's service medical records are negative for 
complaints, findings or a diagnosis of either DM or CLL and 
do not document any exposure to herbicides/Agent Orange.  The 
October 1973 separation examination report showed that 
clinical evaluation of all systems was entirely normal and 
that all laboratory testing was negative/normal.  The records 
do reflect that in November 1973, after the aforementioned 
examination was conducted, but prior to discharge, the 
veteran was involved in a jeep accident.  Later in November 
1973, it was noted that the veteran experienced an episode of 
syncope/blackout spells.  A record dated in January 1974 
indicates that the veteran experienced syncopal/blackout 
episodes in November 1972, in early November 1973 resulting 
in the jeep accident, and again later in November 1973.  The 
January 1974 record stated that there seemed to be nothing 
characteristic of the syncopal episodes other than 
hyperventilation being responsible for the first two.  

VA records dated in 2003 and 2004 show that the veteran's on-
going medical problems include DM and CLL, without mention of 
remission in the case of CLL.  There was no mention in those 
records of a reported history of exposure to herbicides/Agent 
Orange in service.  A VA record dated in July 2005 indicates 
that CLL was initially diagnosed 5 years previously at 
Willamette Valley Cancer Center (WVCC).  

The veteran presented testimony at a travel Board hearing 
held in September 2007.  It was reported that the veteran 
served stateside in the US Army from 1972 to 1974, at Fort 
Ord, Camp Roberts and Camp Hunter Leggett in California, as 
well as at Fort Carson, Colorado.  The veteran and his son 
testified that in early 2000, possibly 2001, the veteran was 
in a car accident caused by a blackout episode.  During the 
course of receiving subsequent medical treatment, both 
diabetes and CLL were diagnosed.  The veteran testified that 
he was at Fort Ord in April and May of 1972, then spent 18 
months at Fort Carson, during which time he spent 30 days TDY 
at Camp Hunter Leggett.  The veteran indicated that after his 
jeep accident in service in 1973, he did not recall having 
any follow-up testing for diabetes.  

At the hearing before the Board, the veteran presented 
additional evidence which was accompanied by a waiver.  This 
evidence included private medical records from WVCC which 
show that CLL was initially diagnosed in February 2000, but 
that indications of this appeared on testing conducted as 
early as July 1999.  The private medical records reflect that 
elevated glucose levels were recorded in November 2000 and 
that a February 2001 record includes a diagnosis of adult 
onset diabetes, poorly controlled with hypoglycemic agents.  
Records dated from July 1999 to 2003 reflect that the veteran 
was being followed for CLL and DM and make no mention of 
service or of any herbicide or Agent Orange exposure.  

This evidence also included a December 1980 memorandum from 
the Department of the Army, Fort Ord, California, pertaining 
to Agent Orange and Herbicide related records.  The memo 
indicated that the Pest Control Shop at Fort Ord had monthly 
records dating back to January 1973 relating to all of the 
herbicides used on the installation, and that reference to 2-
4-5 T and 2-4 D usage is included in these records.  

Also submitted was a an article obtained from Wikipedia, 
related to Agent Orange, which explained that Agent Orange 
was used from 1961 to 1971, and explained that 2-4-5 T was a 
form of Agent Orange.  The article explained that VA 
recognized that Agent Orange had been used in Korea in the 
late 1960's and was used domestically by US forces during the 
same time period.  

In addition, the record contains a statement presented by the 
veteran's spouse, dated in September 2007, relating to 
Hepatitis C, a claim that is not currently pending in 
appellate status before the Board.

Legal Analysis

The veteran maintains that he developed DM and CLL, due to 
exposure to herbicides/Agent Orange while serving stateside, 
particularly at Fort Ord in 1972.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for DM and leukemia when it is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary. 38 
C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  

With regard to disorders claimed to be attributable to 
herbicide/Agent Orange exposure, the law provides that for 
veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed.  
The specified diseases are: chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
diabetes mellitus and chronic lymphocytic leukemia (CLL) were 
also added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

Respiratory cancers, specifically enumerated as cancer of the 
lung, bronchus, larynx, and trachea, Hodgkin's disease, non-
Hodgkin's lymphoma, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, CLL, and DM (Type 2) are 
diseases subject to presumptive service connection under 38 
C.F.R. § 3.307(a)(6)(ii), if the disorder became manifest to 
a degree of 10 percent at any time after service.

VA has determined that a positive association does not exist 
between other nonspecified diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  VA has also 
previously determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  
Notwithstanding the foregoing, the veteran may establish 
service connection based on exposure to Agent Orange with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). Brock v. Brown, 10 Vet. App. 155 
(1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

The Board initially notes that the veteran's argument is 
primarily based on the theory that he was exposed to 
herbicide/Agent Orange at stateside installations where he 
served, particularly Fort Ord.  The veteran's representative 
has argued, in essence, that the veteran was exposed to 
chemicals that were similar to those that personnel stationed 
in the Republic of Vietnam were exposed to, and that the 
claimed conditions are similar to those claimed by Vietnam 
veterans. 

The statutory provision specifically covering herbicides is 
38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  The 
presumption of exposure to herbicides is provided to all 
veterans who served in Vietnam during the Vietnam era.  
However, in this case, the veteran served in the continental 
United States only, and therefore he is not entitled to the 
statutory presumption of exposure to herbicides while in 
service.  38 U.S.C.A. § 1116(f).  Therefore, with regard to 
his claims for DM and CLL, service connection under the 
presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) is not warranted.  Accordingly, the laws and 
regulations pertaining to presumptive service connection 
based on exposure to herbicides will not be further 
discussed.

However, the provisions for presumption service set forth 
under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).

Service connection for certain diseases, including DM and 
leukemia may be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In this case, there are no in service findings of 
complaints, treatment, or diagnosis of DM or CLL.  The post-
service medical evidence in this case reflects that the 
earliest signs of CLL were documented in 1999, followed by a 
diagnosis of CLL in early 2000.  The earliest signs of DM 
were documented in 2000, followed by a diagnosis of DM in 
early 2001.  Accordingly, service connection on a presumptive 
basis is not warranted under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Accordingly, in the absence of the applicability of any 
presumptive provisions, the Board has reviewed the evidence 
of record to determine if service connection is warranted on 
a direct basis.  Brock, 10 Vet. App. at 160.  In order to 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, elements (2) and (3) are lacking.  As set forth 
above, the veteran's service medical records are entirely 
negative for complaints, findings or a diagnosis of DM or 
CLL, nor were these conditions initially manifested or 
diagnosed by documented evidence until approximately 25 years 
after the veteran's discharge from service.  In addition, the 
Board notes that the record on appeal contains no probative 
evidence linking either of the veteran's currently claimed 
and diagnosed conditions, DM or CLL, to his period of active 
service or any incident therein, to include his claimed 
exposure to herbicide agents/Agent Orange.  

The Board has considered the veteran's (and his son's) oral 
and written testimony submitted in support of his arguments 
that he has DM and CLL, that should be service connected.  
However, these statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed conditions and the veteran's service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

With regard to the specific contention that the veteran 
sustained exposure to herbicides/Agent Orange while serving 
at Fort Ord or other military installations in California and 
Colorado, this allegation is unsubstantiated by any objective 
or corroborative probative evidence.  Concerning this, the 
Board has specifically considered the 1980 memo issued by the 
Department of the Army and the information about Agent Orange 
obtained from Wikipedia.  With respect to the memo, which was 
dated in December 1980, the information contained therein 
indicates that records were kept dating back to January 1973 
detailing herbicide use of Fort Ord.  The veteran, according 
to his own testimony, was stationed at Fort Ord in April and 
May of 1972, and hence the memo is not applicable to the time 
that the veteran was stationed there.  The memo similarly 
lacks detail as to the extent and location of use of any 
herbicides.  

As to both the memo and Wikipedia article, neither provides 
medical evidence demonstrating a causal relationship between 
the veteran's disabilities and exposure to herbicides/Agent 
Orange.  In addition, this evidence does not discuss generic 
relationships between the claimed disabilities and claimed 
exposure to herbicides with such a degree of certainty that, 
under the facts of this case, they are sufficiently probative 
of a nexus between exposure to herbicides during service and 
either of the claimed disabilities to warrant a grant of 
either claim.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  Moreover, here a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court has made clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

To the extent that the veteran has attested to having 
chronic/continuous symptomatology since service, the Board 
has considered the provisions of 38 C.F.R. § 3.303(b).  In 
Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately 25 years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
any recent contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).  Thus, the Board 
finds that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.

Concerning this, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  With regard to the long 
evidentiary gap in this case between active service and the 
earliest documented manifestations of both DM and CLL, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had any incident or in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of DM and CLL until decades after the 
period of active duty is itself evidence which tends to show 
that these claimed conditions did not have their onset in 
service or for many years thereafter.  Additionally, the 
record reflects that the veteran did not report having either 
DM or CLL to VA for benefits purposes until he filed his 
original claim in February 2004, approximately 30 years after 
discharge from service.  Cf. Cartright v. Derwinski, 
2 Vet.App. 24, 25 (1991) (noting that interest in the outcome 
of a proceeding may affect the credibility of testimony).  

In summary, in light of the inapplicability of any statutory 
and regulatory presumptions, the lack of any manifestations 
or diagnoses of DM or CLL in service or for decades 
thereafter, and lacking probative evidence of a link between 
the veteran's currently diagnosed DM and CLL and his active 
service, to include any incident therein, the Board finds 
that service connection for both DM and CLL is not warranted 
and must be denied.  The benefit of the doubt doctrine is not 
for application where, as here, the weight of the evidence is 
against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II (DM), is denied.

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL) is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


